I respectfully dissent, as I have done consistently in the past, on the grounds that if we do not enforce the Rules of Evidence or the rules of discovery, we will not have the Rules of Evidence or the rules of discovery.
The majority holds that the defendant was not prejudiced by these errors, but considering the fluid and amorphous nature of the thing we call a trial, I am not so convinced. I am convinced, however, if an absolute showing of prejudice is the standard needed to establish reversible error, then trial attorneys need not follow the rules of discovery or the Rules of Evidence, but only avoid prejudicing the other party. I think it was intended that the rules would be complied with by trial counsel and it was intended that they would be enforced by the courts.
Thus, thinking that way, I must dissent. *Page 156